Citation Nr: 0420384	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In October 2001, the Committee on Waivers 
and Compromises denied the veteran a waiver of recovery of an 
overpayment of improved nonservice-connected disability 
pension benefits, in the amount of $884.50.  While the 
Committee found no fraud, misrepresentation of a material 
fact, or a showing of bad faith on the veteran's part in the 
creation of the debt, the Committee also found that for the 
veteran to repay the debt would not be against the principles 
of equity and good conscience.  


FINDINGS OF FACT

1.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected disability 
pension benefits, in the amount of $884.50.  

2.  Failure to repay the $884.50 overpayment of VA pension 
benefits would result in the veteran's unjust enrichment.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits, in the amount of $884.50, would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted, which 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  These changes have been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

In the case at hand, the veteran has been in receipt of 
nonservice-connected disability pension for many years.  
During that time, he has been incarcerated on a number of 
occasions, and each time his pension has been terminated on 
the 61st day of incarceration.  By history, the veteran has 
been granted three waivers of recovery of overpayments of his 
nonservice-connected disability pension, due to not timely 
reporting receipt of Social Security Administration benefits 
and not timely reporting an incarceration, for a total of 
$18,721.17 in waived overpayments.  The veteran's financial 
hardship was the basis for the waivers.  

The veteran's improved pension eligibility verification 
report (EVR), for the years 1998-1999, was received by VA in 
January 1999.  In it he reported he and his dependent son 
were receiving Social Security Administration benefits as the 
sole family income.  He was paid at the appropriate rate for 
a veteran with one dependent child, who would turn eighteen 
years of age in August 2000.  The veteran was advised on 
numerous occasions, including as late as January 1999 by VA 
letter and accompanying VA forms, that the monthly amount of 
his VA pension was based on the financial information he had 
reported on his EVR; that the rate of his VA pension was 
directly related to his family income; that there was a 
maximum annual rate of pension permitted by VA for a veteran 
with one dependent; that the amount of the VA pension he 
would receive would be the difference between his countable 
family income and the maximum amount allowed a veteran by 
law, depending on the veteran's circumstances; and that 
adjustments had to be made to his pension whenever his income 
changed.  He was also notified, and the veteran confirms his 
awareness in numerous correspondence, that his pension would 
be discontinued if he were incarcerated in a Federal, State 
or local penal institution in excess of 60 days as a result 
of a felony or misdemeanor conviction.  He was instructed to 
immediately notify VA if his income or circumstances changed; 
otherwise, an overpayment of pension benefits might result 
for which he would be held liable.  

In early September 2000, VA received written notice from the 
veteran that he had been convicted of a felony and was 
fulfilling his obligation in notifying VA of a change in his 
circumstances.  The RO requested from prison authorities the 
circumstances of the veteran's incarceration.  In November 
2000, prison authorities noted that the offense committed by 
the veteran had occurred in September 1998, and that he had 
been convicted and committed to prison on August 30, 2000, 
for a sentence of 25 to 30 years.  A copy of the conviction 
judgment and commitment notes that the felony was for 2d 
degree murder and the veteran had been given credit for 703 
days spent in confinement prior to the date of the judgment 
as a result of the charges.  

By VA letter, dated in November 2000, the veteran was 
notified that a veteran, who is in receipt of nonservice-
connected pension, and is incarcerated for either a felony or 
misdemeanor, and is not on a work release or participating in 
a halfway house program, the pertinent law and regulations 
prohibit payment of such benefits.  Hence, he was informed 
that his pension payments would be discontinued, effective 
the 61st day of imprisonment following conviction.  
Information on file shows that the veteran's pension checks 
had been sent directly to the veteran and not direct 
deposited.  

By VA letter dated in July 2001, the veteran was advised his 
pension payments had been cancelled, effective October 30, 
2000, the 61st day following the date of his conviction 
(August 30, 2000) and incarceration following the conviction.  
The veteran had received VA pension for the months of 
November, December 2000, and January, February 2001.  The 
veteran's benefits checks for March and April 2001 were 
returned to the Department of the Treasury by prison 
authorities.  Hence, the overpayment of benefits at issue, in 
the amount of $884.50, was created by the veteran in 
acceptance and cashing the checks for the months of November 
2000 through February 2001.  

The veteran requested a waiver of the $884.50 overpayment 
contending that he timely notified VA of his incarceration; 
he was entitled to pension payments through the 61st day of 
his incarceration following his conviction; and that it would 
cause him a financial hardship if he had to repay the debt.  
In support of his financial hardship allegation, he submitted 
a financial statement showing he had no assets, no income, 
and no expenses.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $884.50 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment.  The Committee further found 
that repayment of the overpayment debts at issue would not be 
against the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment, the Board will not disagree with this finding.  
However, the remaining question for consideration is whether 
recovery from the veteran of the overpayments of VA pension 
would be against the principles of equity and good 
conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

The evidence shows that the offense for which the veteran was 
convicted occurred in September 1998 and that he was given 
credit for 703 days spent in confinement prior to the date of 
the judgment and commitment.  During those 703 days, the 
veteran was receiving his nonservice-connected disability 
pension, which was continued until October 30, 2000, the 61st 
day following the date of conviction and confinement.  The 
overpayment was created by him accepting and cashing the 
benefit checks to which he knew he was not entitled for the 
months of November 2000 through February 2001.  

He maintains it would cause him a financial hardship if he 
were made to repay the $884.50 debt.  When he submitted his 
financial statement in support of his waiver request, he 
specifically noted having no assets of any kind and that he 
had no expenses, not even medical expenses.  However, it 
would not defeat the purpose of the disability pension to 
have the veteran repay the debt.  He is a single, with no 
dependents, and, while incarcerated, his basic necessities of 
life are provided, such as food, clothing, and shelter.  By 
the very fact of his confinement, his pension payments have 
discontinued and, given the length of his sentence, are not 
likely to resume for 25 to 30 years to come.  Also, if he 
were granted a waiver of recovery of the $884.50 overpayment, 
he would be unjustly enriched.  The evidence shows that he 
was well aware that his pension payments would discontinue as 
of the 61st day of confinement, as he has confined on 
numerous occasions in his correspondence, yet he still 
accepted and cashed the checks for the months of November 
2000 through February 2001 when he knew he was not entitled 
to those benefit checks.  Furthermore, once the checks were 
cashed, he did need to use those benefits because, as he 
noted himself, he had no expenses.  

Under the unique circumstances of this case, the Board finds 
that recovery of the overpayment at issue would not be 
against the principles of equity and good conscience.  
Requiring the veteran to make restitution for this 
overpayment would not cause him an undue hardship.  The 
request for waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits, in the 
amount of $884.50 is denied.  




ORDER

A waiver of recovery of an overpayment of improved 
nonservice-connected disability pension is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



